DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received December 5, 2022.  The claim set as received is under consideration; however, the office notes that a different serial number is printed in the header of the December 5, 2022 claim set.  Claims 1 and 7 are indicated as amended.  Claim 4 is a canceled claim.  Claim 1-3 and 5-8 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Note that dependent claims are included in the rejection based upon their respective dependence upon a rejected claim.
Independent claim 1 as presented in the 12/05/2022 claim set sets forth a definition for “Ma”, but there is no Ma in the shown structural formula(s) of current claim 1.  Claim 1 sets forth a definition for L2, but there is no L2 in the shown structural formula.  Claim 1 refers to “formula “2”, but there is no shown formula 2.  Claim 1 sets forth “2-a” fused at b and c, c and d, e and f, or f and g, but there is no a, b, c, d, e or f in the shown structural formula.  Claim 1 sets forth a definition for R1 and R2, but there are no R1 and R2 in the shown structural formula.  Claim 1 sets forth a definition for n and m, but there is no shown n or m in the shown structural formula.  In claim 1, Ar1, Ar2, R11, R12, p and q are not defined.  Accordingly, independent claim 1 and claims that depend upon claim 1 are considered indefinite as the meaning of intended host materials in claim 1 is unclear.
Claim 2 further defines formula 2, but there is no formula 2 in parent claim 1. Claim 2 is considered indefinite.
Claim 4 further limits variables such as Ar1, Ar2, L1, R11, R12 and Ma, but they are not clearly defined in parent claim 1.  Variables L2, R1, and R2 are further limited in claim 4, but they are not understood from parent claim 1.  Claim 4 is considered indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0364696 A1) in view of Kim et al. (WO 2014/003440 A1).
Park et al. teaches organic light-emitting devices comprising an emission layer with a first host and second host and the Park “second host” is according to Formula 2 (see abstract):

    PNG
    media_image1.png
    196
    435
    media_image1.png
    Greyscale
.
A specific derivative of a Formula 2 includes at least the following compound 203, which is the same as an instant “first host” compound according to instant compound H1-58 of instant claim 6:
	
    PNG
    media_image2.png
    231
    273
    media_image2.png
    Greyscale
.
While Park teaches a combination of hosts, it is not seen where Park et al. teaches host material specifically the same as applicant’s claimed “second host” [as understood by material currently recited in instant claims 3 and 7 (12/05/2022 claim set) as second host is unclear for numerous reasons set forth in the above 35 U.S.C. 112(b) rejection].  In analogous art, Kim et al. teaches host materials for an EL device that include carbazole-based derivatives of a formula (2) (see abstract, par. 8, 16-25, 71, 73):

    PNG
    media_image3.png
    197
    623
    media_image3.png
    Greyscale
.

 More specifically, Kim et al. teaches specific compound C-11 as a Kim et al. formula (2) compound, per instant formula “2-4” of instant claim 3:

    PNG
    media_image4.png
    205
    117
    media_image4.png
    Greyscale
 (see page 10, par. 73).  Regarding instant claim 7, Kim et al. specific compound C-11 is the same as instant H2-36 except that a different Kim et al. formula (2) positional isomer Cz group is present; however, a Cz group the same as shown in recited H2-36 is also clearly defined in Kim et al. at par. 45-46:
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    292
    599
    media_image5.png
    Greyscale
.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a device with a combination of materials including host material Formula 2, including specific “203”, as taught by Park et al. and a defined formula (2) compound as taught by Kim et al.  One would expect the Kim et al. formula (2) compounds to be useful as host material in a device structure according to Park et al., since Kim et al. teaches the material is useful as host in a light emitting layer of a phosphorescent light emitting device.  Furthermore, case law holds that the selection of a known material based on its suitability for its intended use (i.e., host material) supports prima facie obviousness.  Sinclar & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  One would expect to achieve an operational device having a light emitting layer including known host materials as taught by Park et al. and Kim et al. the same as recited instant first and second host materials, respectively, with a predictable result and a reasonable expectation of success.  Further regarding the two hosts in a composition mixture as recited in claims 1-3 and 5-7, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  
	Regarding claim 8 and a layered device structure, Park et al. teaches a device may include a phosphorescent dopant in a light emitting layer (see par. 239).

Response to Arguments
Applicant's arguments filed December 5, 2022 have been fully considered but they are not persuasive. 
The office notes that the current claim amendment (dated 12/05/2022) has numerous issues with indefiniteness and the meaning of a “second host” that is intended is unclear as discussed in the above 35 U.S.C. 112(b) rejection.  Applicant argues a compound the same as Kim et al. C-11 has now been eliminated.  In response, the office submits the exact compound is only clearly deleted from dependent claim 7 of the current claim set.  Additionally, further derivatives of instant claim 7 are obvious in view of the Kim et al. teaching and definitions for formula (2) derivatives as host material.  Compounds the same as specifically shown C-11, but with other taught Cz groups are clearly within the definition of formula (2) compounds according to Kim et al.   The amendment does not clearly distinguish the instant claims over the teachings of Park et al. in view of Kim et al., which teach compounds within the claim limitations as known material for EL devices.
Applicant argues Kim et al. teaches the combination of the host material with a certain dopant material, not a host material.  In response, Kim et al. is used in the rejection as a secondary reference in combination with the teachings of Park et al.   The Park et al. primary reference teaches the use of two host materials in an EL device. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Further regarding two hosts in a composition mixture as recited in claims 1-3 and 5-7, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786